Notice of Pre-AIA  or AIA  Status
1. 	This action is responsive to the amendments and remarks filed on 08/31/2022.   The present application is being examined under the pre-AIA  first to invent provisions. 
2. 	Claims 20-22, 24-32 and 34-39 are pending and claims 1-19, 23 and 33 are canceled.
This action is made Final. 

Response to Arguments
3. 	Applicant’s arguments, see communication and arguments filed 3/08/2022, have been fully considered and are not persuasive.  First applicants amendment referring to a “value determination” does not find specific support in the specification to refer to by antecedent basis. Nonetheless it is presumed applicant refers to a “value determination” as a form of ranking such as rank based on frequency or rank on preference by user or rank simply based on communication received. The claim is not specific as to which value is determined other than a value is associated with a user based on received information. Lee expressly receives information about users and at least a value of organizing users into lists and as to a number of communications recently received. It is noted that Banga, cited as pertinent art computes an index value for communications of users received. Returning to the arguments, Applicants contend that Lee, Rhee and Thattai fail to teach “Determining,  via the communication device, based on said retrieved communication information  and the information obtained by searching the network, a value of a respective user in the set of users said value determination for said respective user, comprising determining whether the respective user is associated with the first user based on said retrieved communication information said information obtained by searching the network” because applicant contends there is no value determination in Lee as Lee, according to applicant, does not differentiate between information sources or using a determined value for ranking. The Examiner disagrees. As already mentioned above, there is no range or specific calculation showing what a value determination is in the claim. Second, “a value” determination in terms of grouping users is shown in Lee, by automatically putting users in the favorites list based on recent and frequent communications. This determination is based on received communications information from other devices. In order to place a user in the favorites list a profile of a user is retrieved, so as to display it. Thus, an association is determined between a user and a first sending user. The examiner contends there is no requirement in the claim of specifically needing anything more than ranking users in a favorites list, over other users that haven’t communicated as frequently and then specifically placing said users in the interface fav location (fig. 9). In combination, Rhee, shows a 1, 2, 3, 4 ranked list of users based on communications sent to the device, thus derives a value for ranking purposes to show which user is the most frequent sender. Finally, as outlined below the cited pertinent art of Banga expressly teaches a computation index value for determining the number of times a user has received a message from a contact and how frequent and over time (col. 13). Thus, if the argument is that the prior art need a specific value determination, the Examiner responds that claim does not recite one. Second, Lee at least determines a value for placing contacts in an ordering or rank and in combination with Rhee the two in combination suggest determining a value of received communications from users and ranking users. Finally, while not relied upon, Banga computes an index value pertinent to the claims as amended. Thus, Applicants arguments are not persuasive to the allowability of the claims and applicants amendments have necessitated this final rejection.   
Claim Rejections - 35 USC § 112
4. 	In light of the amendment to claims 20-22, 24-32 and 34-39, the prior rejection is considered moot. 
Claim Rejections - 35 USC § 103
5. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
7. 	Claims 20-22, 24-32 and 34-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. U.S. Patent No. 8413059 filed Jan 3, 2007 in view of  Rhee et. al. U.S. Publication No. 20070174432 published July 26, 2007, in view of Thattai et. al. U.S. Publication No. 20080172464 filed Jan 12, 2007. 
In regard to Independent claim 20, Lee teaches a method comprising: 
Receiving, at a computing device over a network, input identifying a set of users from a device of a first user (See Fig. 3, 4,). Lee teaches a user interface receives input from a user that also identifies users (See also Fig. 1-2 and 6-9).  
retrieving, by the computing device, communication information between the first user and each user in the set of users, said communication information comprising data associated with communications the first user has had with each user over the network, said data indicating real-world and digital characteristics relating to content of each communication and delivery of each communication (See fig. 1-9 and col. 2, lines 25-67 and col. 2,  lines 1-67). Lee shows retrieving communications information about a set of users from an email server over a network (fig. 17, col. 3-4 and col. 11, lines 45-67 and col. 12) and a provides (fig. 7) types of communication by each user and when along with profile information of each.  
Searching, via the computing device, the network to obtain information about each user in the set of users, the information obtained by searching the network being independent from the said retrieved communication information. (See fig. 2, 17). For example, step 46, the system can search over a network a member profile (user) for a picture obtained from the senders website profile. In the alternative, the system “access” a link to display information from another location over the internet. Finally, as shown in figure 17 and explained in col. 4, the inbox or email system can search over a network 410 a user contact list 420 to obtain a photo from the user profile to a matching email address. This information is separate from an incoming email. Thus, Lee suggests at least three ways of searching via the device the network for obtain information about a given sender of an email to a user terminal. 
Determining,  via the communication device, based on said retrieved communication information  and the information obtained by searching the network, a value of a respective user in the set of users said value determination for said respective user, comprising determining whether the respective user is associated with the first user based on said retrieved communication information said information obtained by searching the network.  (See fig. 2). Lee teaches computes a value based on a user most frequent sender (See abstract), and based on the communication information sent to a user. For example, Lee teaches at the least classifying users based on blacklist and whitelist (col. 12, lines 30-67) which is a high-level organization as to a contacts emails being sent to the user. A blacklisted person received no value. Second, users are displayed in a known sender location on the interface such as most recent or favorites in the interface (e.g. visual rank) with reference to the senders email received in the same hour as the last email or those longer than an hour. Finally, the system can automatically (See col. 7, lines 35-42) add user to the favorite list if they send a number of communications over a threshold amount in a time period. Thus, a value determination for a set of users is that a frequent and not blacklisted member would be displayed in a specific location (See col. 4, lines 25-67), or in a favorites list (See fig. 9).  Lee also teaches displaying not only the most recent messages but also a profile picture of the user and their prior messages when the user selects on each user (See and compare fig. 1, 3 and 7). Thus, the system itself uses communication information (number of emails) over network information or communication information from other websites to add a user to favorites in the interface based on a determined value of a user.  It is noted that the present application does not use the phrase “value determination”, thus based on the broadest reasonable interpretation of the phrase, the claim is interpreted as some form of determination of value to the user and the system. Here the value is as is stated above of a ranked list. 
generating, via the computing device, a profile for said first user based on said retrieved communication information, and the information obtained by searching the network said profile comprising interactive information associated each user in said set of users, said generation comprising ranking the communication information of each user based on said determined value of each user, and configuring said profile to display said ranked communication information (See fig 17, item 480 profiles of sender users can be generated and stored in the server database for every user. As explained in at least step 98, sender information is extracted and stored in a profile of the system (col. 5, lines 25-35). As explained in (col. 6) under unknown sender, when a new unknown sender sends an email, then profile is created and stored (See also col. 11 and col. 12, lines 1-20 and col. 13, lines 20-67). As shown in figure 9 and 10, the user can decide which users are favorites and displayed in area or the system can automatically assign a user to favorites by monitoring emails received over time (col. 7, lines 21-41). Thus, the system itself uses communication information (number of emails) over network information or profiles to add a user to favorites in the interface based on a determined value of a user.  Thus, the system ranks based on frequency the users that have sent more emails than those under a threshold and configuring said profiles to be displayed in favorites for the user. 
receiving, via the computing device, a request to display said first user profile; and causing, via the computing device, said first user profile to be displayed in response to said request (See Fig. 1,3, 5, 7 and 9, col. 5, lines 1-67 and col. 7, lines 1-50 and col. 11, lines 1-50). Lee teaches the user can configure a profile of a user and their information, photo etc., and cause the same user to be displayed in a  favorites list by dragging a user to it, thus the user causes by input both a profile (fig. 3) to be displayed along with placing the user in a favorites list.  

While Lee teaches at least the broadest reasonable interpretation of ranking in terms of mail messages received over time in comparison to a threshold and displaying the most recent senders in a specific location on the interface, Lee at least teaches or suggest determining a profile of each user by organizing them separately on an interface based on their communication information with the system. Nonetheless Lee doesn’t use the phase Rank. However, in the alternative Rhee teaches a ranking system as shown below 

    PNG
    media_image1.png
    823
    817
    media_image1.png
    Greyscale
  
Rhee shows explicit retrieval of communication information between Borory, and Andy and Mong and Eric, etc. where the data indicates the total conversation time for example and the number of messages (See also Para 31-33) and ranking each person 1-6. As also shown below, Rhee teaches alternatively from a chat window the user can select users 
    PNG
    media_image2.png
    816
    681
    media_image2.png
    Greyscale
  
to retrieve communication information (See also Paras 29, 33-34 but also Para 22-23 and 40-41, as to data on communication information retrieved. Further, information gathered is that of delivered content to the device (Para 22, 24, 40, 42). Rhee teaches a value analyzed is a number for each user (See numbers 1-6) based on number of messages communicated with the user of the device (See Figure 3a and 3b, Para 23-24, 31; see also Para 38-43). For example, see life diary application, accessing resource (address book) fig. 2 and 4 to display a given contact as either a specific contact with correlated information from the communication log, in a ranked form (e.g. value) (Para 30-31) and then alternatively uses said ranking in an animation fig 4 to reflect more frequent communication to a contact in the address book represented as each fish. Once again the address book, stored in external memory is as interpreted at least one resource providing information, the identified network resource accessed by the life diary application to present the address book information to the diary app which then also retrieves the communication log and feeds the information in the statistical analysis unit 120 so as to present the graphical elements of the diary in figure 2-4 to reflect the relationship with another user. A different interpretation of the “network resource” is the service provider to which the messages or phone communication originated from. Further, Rhee teaches displaying per a user request information about each user displayed in the ranked list (See below).  

    PNG
    media_image3.png
    637
    747
    media_image3.png
    Greyscale

Thus, the combination of Rhee’s specific ranking mechanism based on the number of messages and Lees determination of favorites based on messages would reflect a ranked list of users in the favorites section by comparing the communication information of each user. 

Nonetheless, Lee favorites are displayed based on a stored combination of user profile (photos) as well as communication frequency and through a selection means a user photo and profile can be added to the favorites list, which in some cases may not include a photo but a placeholder based on profile information. However, while the dragging of a user to a favorite or menu selection of a user to a favorites is at least as claimed “a request to display a first user profile”, Lee does not specifically state a step to do so. Rhee as previously discloses does not mention the phrase profile, but also shows how to retrieve or request more information about a given user. But Rhee also does not specifically state a step to view a profile. Therefore, the teachings of Thattai are maintained to show how the skilled artisan would understand how the selecting on a user interface can display a user profile. 
Thattai is analogous art to the present application and to Rhee as Thattai is directed to the same problem-solving area of displaying communications between a number of parties and the corresponding information (Para 2-3). Similar to Rhee, Thattai teaches a user interface that can display a set of events representing communications between a first user and other users as life events (See Thattai Para 10) (fig. 5). As shown in figure 5, Thattai shows figure 5 is a shared web page accessible on a network (fig. 6).  Thattai expressly shows a “network resource” as an accessible shared page. (fig 5-11). The page is a shared resource between the user and other users and provides a history of communications between the users (Para 37, 39-40, 42). Very similarly to Rhee the interview of Thattai shows a list of contacts in communication with a user. The user can select on view contacts (bottom right) or select profiles to get to figure 7.  By navigating through the interface, the user can view profiles fig. 7, a common “we page”, fig. 8 and a “may page”.  Thattai teaches a management module 100, that gathers said content over a network and manages relationships with other users (Para 41-42, 45-47, and 52) where information is extracted and stored from network locations and resources. Thattai shows module 210, contacts database 214 are used to display events and activities with other users (Para 52, 59) shared with contacts in the contacts database and histories of communications between users (59-60). As shown, the digest (fig.5), much like that of Rhee (Rhee display 210), Thattai can display a group and overall communication activity with another user (Para 75) (fig.7-8).  Thattai teaches a profile page (fig. 7), much like the Rhee (screen 23), where Thattai shows the screen is a profile of a user and displays communications between a particular user and the user across a variety of communications channels (Para 41) on a network. Said profile page also contains activities, events, etc. (Para 75-77, 82-99, Fig. 7-10) and links to other users (Para 75-77). The shared pages consist of profiles that can be accessed on a “network resource”, separate from the communication via a “shared page” and retrieves communication information such as an email, contact information, etc. and displays said information in the shared page (Para 77, 89-92).  Thus, as shown in fig. 5-11, the shared page displays multiple pieces of information about a user and other users and displays said information accessible on at least a web page, which is consistent with applicant’s definition of a network resource. As shown in Fig. 12a-12c, Thattai teaches the process of gathering the information from sources to generate a shared page 1204, organizing information in a ranked manner (1212) or via a priority (1220) according to user preferences and then displaying a life map (1226), much like the life application of Rhee.  
Regarding “profiles” Thattai teaches displaying interactions with other users in a displayable view (Para 35, 40) that can comprise a number of profiles. Thattai teaches interactions with others may be expressed in a shared page consisting of persona profiles (Para 42). Thattai teaches the displayed view or shared page can contain a number of interactions from several different profiles (Para 56). Thattai teaches the page can be tailored to display different levels of communications with a user and other users (Para 63). Thattai teaches a profile can include: name, persona, status of a profile, vault status, as well as other communications information (Para 69). Further, Thattai teaches a persona profile 500 includes a particular persons user contacts, image and profile (Para 76). A person’s contacts consists of profiles of other users (friends, relatives, others) and groups to which a user and others have a contextual relationship with (Para 77). As shown in fig 7, Thattai teaches a profile view of a user, the contact details, and shared contacts with a particular user, thus Thattai also teaches displaying a profile, with an independent resource information link embedded within (See Para 83-87), as also displayed in fig. 11. As explained above, context (facets) can be tailored to (work, family, social, etc.)(Para 50) and used to organize the profiles. Therefore, as shown in fig. 8, a work-based facet and persona profile with common interests would reflect in the information on the profile “we page”. As shown the shared page shows where shared contacts information includes communication information and interactions in a profile (Para 89-91). As also shown in Fig, 9-10, Thattai teaches displaying other versions of a particular persons profile displayed to the user (Para 93-97). Thattai teaches the user can, via fig 10, search for contacts containing profiles that also related to the users profile (Para 99). Thattai expressly teaches based on the communication information between users a process of ranking the communication information between the users (fig. 12A) (Para 102-104 and 107) and then displaying in a life map or diary with a common marker between users. 
Therefore, the resulting combination of Lees favorites, Rhee’s life application (210) with Thattai’s life map (Para 9-10, 52, 59, 106, 112) as a shared page would allow for a device to access an application and not only display user information (Rhee 23) but also user profiles including more information about the contact and where said information can be accessed at least on a resource over a network (Para 44, Fig. 6) (web page). 

Accordingly, it would have been obvious to the skilled artisan at the time of the invention having the teachings of Rhee, Thattai and Lee in front of them to specifically show on a display a profile of a user and others users exchanging communications to one another where the profile stores the combined interactions with other users and ranks said communications and where the network resource identifiers are identified for each user and are independent of the communication information. The motivation to combine Lee with Rhee comes from Rhee to know from easily looking at a graph the fluctuation in conversation time and number of messages sent from a user and total time speaking to a given user (Para 28) and showing said communications in bar graph on a display (Para 31). The motivation to combine Lee and Rhee with Thattai first comes from Lee and Rhee that suggests a process of analyzing the frequency of communication with a contact or relationship so as to determine priorities of communications with the user and an overall relationship with others (Lee Col. 7 and Rhee Para 5, 24) thus making it possible to see or display changes in communications over time (Rhee Para 28, 30-31) and organize said information by priorities, where communications can be accessing blogs, receiving files, or other information (Rhee Para 23). Thattai is an example of the features suggested in Lee and Rhee, where Thattai also suggests a profile creator capturing embedded communications with other users  accessing content and sharing information (Para 35-36) and then displaying in a profile an analyzed set of communications relevant between the user and others (Para 56) in a life map (Para 59). Doing so allowing the user to see the context of communications with “any one user” (Para 42) that has shared (documents, communications, events) in a communication that occurred in the past, recent and current intervals between a particular user without having to search through multiple sources (Para 3) and also determine the order in which to display the context as a profile (Para 77) (See also Para 39) (Para 46, 50, 84) in a user interface (para 82-83).   
With respect to dependent claims 21, Lee teaches the method further comprising: identifying a type of platform used for each communication between the first user and each user; further ranking the communication information within said profile of the first user based on said type of platform (Fig. 1, 3, 5, 7 and 9, where as shown in both the recent senders list and favorites, different platforms for each communication are displayed (ads v email). In the alternative, as explained above, Rhee explicitly shows a ranking process.  
With respect to dependent claims 22, Lee teaches the method wherein said data associated with communications the first user has had with each user comprises data selected from a group consisting of: times of communications, dates of communications, types of communications, volume of communications, length of communications, and speed of responses. (See Lee col. 7, number of times emailed to make it on a favorites list in comparison to a threshold).
With respect to dependent claims 24, Lee teaches the method wherein said searching the network comprises search at least one information from the group consisting of: web search engines, people search engines, social networks, personal web pages, telephone directories, scanned business card data and company website profiles. (See Fig. 2, the system searches a website for a user profile photo (See also col. 3-4). 
With respect to dependent claims 25, Lee teaches the method wherein said input is associated with a selection of said set of users from a web page (See col. 3-4, selection of user address associated with a website.   
With respect to dependent claims 26, Lee teaches the method wherein said input is associated with a selection of said set of users from an application program interface (See col. 3, the API to allow the user or system to select a photo or address to a different site). 
With respect to dependent claims 27, Lee teaches the method wherein said input is associated with a portion of said set of users, and said remaining portion of said set of users are identified based on the identified portion (col. 7, Lee teaches the user can drag via input a user to favorites or/and the system can automatically put them there).
With respect to dependent claim 28, as indicated in the above discussion Lee in view of Rhee in view of Thattai teach each element of claim 20. Lee in view of Rhee do not teach a search bar that enables search of information related to a user or each set of users. However, Thattai shows specifically a search bar for searching a user (See figure 7, “Geoffrey Klein” is searched, which then provides all the user profile information, as a “profile information” is highlighted (See display profile 700).    

Accordingly, it would have been obvious to the skilled artisan at the time of the invention having the teachings of Rhee, Thattai and Lee in front of them to specifically show on a display a search bar to display profile information for a user. The motivation to combine Lee with Rhee comes from Rhee to know from easily looking at a graph the fluctuation in conversation time and number of messages sent from a user and total time speaking to a given user (Para 28) and showing said communications in bar graph on a display (Para 31). The motivation to combine Lee and Rhee with Thattai first comes from Lee and Rhee that suggests a process of analyzing the frequency of communication with a contact or relationship so as to determine priorities of communications with the user and an overall relationship with others (Lee Col. 7 and Rhee Para 5, 24) thus making it possible to see or display changes in communications over time (Rhee Para 28, 30-31) and organize said information by priorities, where communications can be accessing blogs, receiving files, or other information (Rhee Para 23). Thattai is an example of the features suggested in Lee and Rhee, where Thattai also suggests a profile creator capturing embedded communications with other users  accessing content and sharing information (Para 35-36) and then displaying in a profile an analyzed set of communications relevant between the user and others (Para 56) in a life map (Para 59). Doing so allowing the user to see the context of communications with “any one user” (Para 42) that has shared (documents, communications, events) in a communication that occurred in the past, recent and current intervals between a particular user without having to search through multiple sources (Para 3) and also determine the order in which to display the context as a profile (Para 77) (See also Para 39) (Para 46, 50, 84) in a user interface (para 82-83).   

With respect to dependent claims 29, Lee teaches the method wherein said communication information for each respective user is displayed within said profile (See Lee hover over each person and number of messages sent is displayed Fig. 9)). 
With respect to claims 30-32, 33-37, claims 30-32, 33-37 reflect a non-transitory computer readable medium comprising computer executable instructions that when executed comprise a substantially similar set of steps as those outlined in claims 20-22, 24- 29, thus are rejected along the same rationale. (See also device, memory and system (Rhee 21-23 and 37). 
With respect to claims 38-39, claims 38-39 reflect a device comprising a non-transitory computer readable medium comprising computer executable instructions that when executed comprise a substantially similar set of steps as those outlined in claims 20-22, 24-29, thus are rejected along the same rationale. (Para 21-23, and 37). 
 A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
While not relied upon in a rejection above, the new prior art of  Banga et. al. U.S. Patent 9454735 Filed June 30 2006, teaches and shows many of the limitations of at least claims 20, 30 and 38.

    PNG
    media_image4.png
    426
    445
    media_image4.png
    Greyscale

1) A computing device that identifies different users (See Fig. 3, 108). 
2) the Device retrieves communication information between each user and characteristics of each type of communication (See phone, email, voicemail etc.). (See col. 3, lines 55-67, as a device can retrieve messages from a unified messaging system (col. 3-4) and where graphical elements can show the number of message received from a contact and type of communication used (col. 5). Banga shows . 
3) The system searches over a network for information on each user and a  set of users (See Banga presence system ( col. 7-8). Banga teaches users can be organized into groups (col. 9). 
4) determines a value for each user and set of users based on information obtained , Banga teaches groups of users can be displayed by their communication frequency index value (col. 13). Banga teaches tracking the number of times a user has sent or received messages, calls, files, or communication request and how frequent. 
5) generates a profile comprising a rank of users in a set of user based on a value determination and displaying a user profile to a user. (See col. 13, lines 20-67). Banga teaches using the index to rank contacts based on who communicates frequently or daily or weekly or by other means. Banga teaches the indexing can happen automatically or by user setting. Finally, Banga teaches a similar feature can be applied to a variety of message types (col. 14). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867.  The examiner can normally be reached on Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179